Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lackawanna Transport Company appeals the district court’s orders granting Defendants’ motions to dismiss Lackawanna’s 42 U.S.C. § 1983 (2006) claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lackawanna Transp. Co. v. Public Serv. Comm’n of W. Va., No. 5:08-cv-00066-FPS-JES, 2010 WL 1067409 (N.D. W. Va. March 16, 2010; 2010 WL 1960121, May 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.